          Case 5:21-cv-00032-HE Document 7 Filed 03/19/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

WILLIAM L. HARDING,                         )
                                            )
                    Petitioner,             )
                                            )
vs.                                         )          NO. CIV-21-0032-HE
                                            )
OKLAHOMA DEPARTMENT OF                      )
CORRECTIONS, et al.,                        )
                                            )
                    Defendants.             )

                                        ORDER

      Petitioner William L. Harding, a state prisoner appearing pro se, filed a motion for

a Writ of Mandamus pursuant to 28 U.S.C. § 1361 seeking to have the court order the Equal

Employment Opportunity Commission to respond to EEOC charge against the Oklahoma

Department of Corrections. The matter was referred to Magistrate Judge Amanda Green

pursuant to 28 U.S.C. § 636(b)(1)(B) & (C) for initial proceedings. Upon initial review of

the matter, Judge Green issued a Report and Recommendation recommending that the

motion be dismissed.

      Petitioner filed an objection to the Report which indicates he has now received a

response to his EEOC filing and requesting his Writ be withdrawn without prejudice to

refiling. Accordingly, the Report and Recommendation [Doc. #5] is ADOPTED. The

Petition for Writ of Mandamus [Doc. #1] is DISMISSED without prejudice. Petitioner’s

Motion for Leave to Proceed IFP [Doc. #2] is DENIED as moot.
   Case 5:21-cv-00032-HE Document 7 Filed 03/19/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 19th day of March, 2021.




                                      2
